Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted July 22, 2021, were received and deemed persuasive.
Amended claims 1, 6-8, 11 and 12, filed July 22, 2021 are pending and have been fully considered.  Claims 2-5, 9 and 10 have been canceled.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
REJOINDER
Claims 1, 6, 7 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 6-8, 11 and 12 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a film comprising at least one surface having a friction property having A of not less than 0.01 and B of not greater than 0.6, A and B being values obtained from friction testing, wherein the friction testing includes measuring relative dynamic friction coefficients p of the at least one surface at various moving speeds v (mm/s) of a contact probe, creating a plot of log(v), log(v) being a common logarithm of the moving speed, on a horizontal axis and p on a vertical axis and performing linear fitting to obtain a straight line, and A is a slope of the straight line and B is an intercept of the straight line, wherein the film comprises a tactile layer formed of a cured product of a curable composition, and the tactile layer is disposed on an outermost layer; and the surface of the tactile layer has a friction property having a slope A of not less than 0.015 and an intercept B of not greater than 0.15, wherein the curable composition comprises a curable resin and a cellulose ester, wherein the curable resin comprises a (meth)acrylic polymer including a polymerizable group, a urethane (meth)acrylate, and a silicone (meth)acrylate, and wherein a ratio of the cellulose ester is from 2 to 10 parts by weight with respect to 100 parts by weight of the curable resin, as presently claimed in independent claim 1 of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771